DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the amendment filed December 28, 2021  Claims 54-55, 61, 65, 67, 75-76, 80, and 84-94 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 54-55, 61, 65, 67, 75-76, 80, and 84-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-93 of US Patent No. 8,935,179 B2  (application No. 13/104636).   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 54-55, 61, 65, 67, 75-76, 80, and 84-94  currently under examination are substantially similar to claims 1-93 of US Patent No. 8,935,179 B2.  
Claims 54-55, 61, 65, 67, 75-76, 80, and 84-94  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10,290,034  B2 (application No. 14/595179).   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 54-55, 61, 65, 67, 75-76, 80, and 84-94  currently under examination are substantially similar to claims 1-18 of US Patent No. 10,290,034 B2.  
Claims 54-55, 61, 65, 67, 75-76, 80, and 84-94  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11/017,446  B2 (application No. 16/409,482).   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 54-55, 61, 65, 67, 75-76, 80, and 84-94  currently under examination are substantially similar to claims 1-20 of US Patent No. 11,017,446 B2.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 54, 55, 61, 75, 76, 80, 84, 85, 90, and 91 are rejected under 35 U.S.C. 103(a) as being unpatentable over Archibald et al (US 2003/0154101 A1) in view of Boesel (US 2007/0244793 A1).  

Regarding claim 54, Archibald discloses a method for providing a quote or proposal to a customer, comprising: 
receiving, via a network interface from a client software application, a selection of items for a proposal to a customer (Archibald: Fig 3 - receiving data relating to at least one of a customer desired product and a customer desired service); 
obtaining a network address for displaying the proposal; and causing  display of the proposal including the selection of proposed items at the network address (Archibald: p0004 - sending an email alert to the customer, wherein the email alert includes a Uniform Resource Locator (URL) indicating a location of the published budgetary quote, and providing the customer access to view the budgetary quote via the URL).
Archibald does not expressly disclose  a Deep Web network address.  Boesel  discloses a Deep Web network address (Boesel: paragraph [0082] discloses where the link could be a link to a website home page or a deep link to a lower-level page within a website).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Archibald to have included a Deep Web network address, as taught by Boesel because it could be a link to a lower-level page (Boesel: paragraph [0082]), thereby providing increased security.

Regarding claim 55, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  Archibald further discloses receiving, from the client software application, a command to publish the proposal including the selection of items; wherein causing the display of the proposal at the network address is performed responsive to receiving the command to publish (Archibald: p0016 - the customer enters data in the blank fields and selects a submit button to transmit the data to server 12. A manufacturer sales representative receives the data relating to at least one of the customer desired product and/or the customer desired service and creates a budgetary quote). Boesel  further discloses a Deep Web network address (Boesel: paragraph [0082] discloses where the link could be a link to a website home page or a deep link to a lower-level page within a website)

Regarding claim 61, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  Archibald further discloses transmitting the network address or a portion of the Deep Web network address to the client software application (Archibald: p p0004 - sending an email alert to the customer, wherein the email alert includes a Uniform Resource Locator (URL) indicating a location of the published budgetary quote, and providing the customer access to view the budgetary quote via the URL). Boesel  further discloses a Deep Web network address (Boesel: paragraph [0082] discloses where the link could be a link to a website home page or a deep link to a lower-level page within a website).

Regarding claim 75, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  Archibald further discloses storing the Deep Web network address and the proposal in a database (Archibald: Fig 2 - database server 16). 

Regarding claim 76, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  Archibald further discloses storing the Deep Web network address, the selected items and a template in a database (Archibald: Fig 2 - database server 16). 

Regarding claim 80, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  Archibald further discloses generating the proposal including the selected items when  the network address is accessed (Archibald: p0016 - the customer utilizes a template including a plurality of blank data fields. The customer enters data in the blank fields and selects a submit button to transmit the data to server 12, p0004 - sending an email alert to the customer, wherein the email alert includes a Uniform Resource Locator (URL) indicating a location of the published budgetary quote, and providing the customer access to view the budgetary quote via the URL). Boesel  further discloses a Deep Web network address (Boesel: paragraph [0082] discloses where the link could be a link to a website home page or a deep link to a lower-level page within a website).

Regarding claim 84, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  Archibald further discloses picking an email template; and preparing an email message including the network address formatted according to the email template for transmission to a communication address (Archibald: Fig 2 mail server 32, p0016 - the customer utilizes a template including a plurality of blank data fields. The customer enters data in the blank fields and selects a submit button to transmit the data to server 12, p0004 - sending an email alert to the customer, wherein the email alert includes a Uniform Resource Locator (URL) indicating a location of the published budgetary quote, and providing the customer access to view the budgetary quote via the URL). Boesel  further discloses a Deep Web network address (Boesel: paragraph [0082] discloses where the link could be a link to a website home page or a deep link to a lower-level page within a website).

Regarding claim 85, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  Archibald further discloses receiving an email template or a selection of an email template from a client software application; and transmitting to the client software application a partially composed email message formatted according to the email template and including the network address for subsequent transmission (Archibald: Fig 2 mail server 32, p0016 - the customer utilizes a template including a plurality of blank data fields. The customer enters data in the blank fields and selects a submit button to transmit the data to server 12, p0004 - sending an email alert to the customer, wherein the email alert includes a Uniform Resource Locator (URL) indicating a location of the published budgetary quote, and providing the customer access to view the budgetary quote via the URL). Boesel  further discloses a Deep Web network address (Boesel: paragraph [0082] discloses where the link could be a link to a website home page or a deep link to a lower-level page within a website).


Claims 65 and 67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Archibald et al (US 2003/0154101 A1) in view of Boesel (US 2007/0244793 A1), and further in view of McGee (US 2003/0144913 A1).  

Regarding claim 65, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  Boesel further discloses a Deep Web network address (Boesel: paragraph [0082] discloses where the link could be a link to a website home page or a deep link to a lower-level page within a website).  The combination of Archibald and Boesel does not disclose determining a display characteristic corresponding to a customer device that accesses the network address; and picking a template for the proposal appropriate for the display characteristic.  However, McGee teaches determining a display characteristic corresponding to a customer device that accesses the network address; and picking a template for the proposal appropriate for the display characteristic (McGee: Figure 2 - buyer obtains quotation from seller in buyer's language (characteristic) template screen 1148).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Archibald and Boesel, in the method and system determining a display characteristic corresponding to a customer device that accesses the network address; and picking a template for the proposal appropriate for the display characteristic, as taught by McGee since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would allow electronic communication with other parties who understand different languages (McGee: paragraph [0001]).  

Regarding claim 67, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  The combination of Archibald and Boesel does not disclose receiving a preferred language from the client software application; and picking a template for the proposal corresponding to the preferred language.  However, McGee teaches receiving a preferred language from the client software application; and picking a template for the proposal corresponding to the preferred language (McGee: Figure 2 - buyer obtains quotation from seller in buyer's language (characteristic) template screen 1148).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Archibald and Boesel, in the method and system receiving a preferred language from the client software application; and picking a template for the proposal corresponding to the preferred language, as taught by McGee since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would allow electronic communication with other parties who understand different languages (McGee: paragraph [0001]).  


Claims 87-89 and 94 are rejected under 35 U.S.C. 103(a) as being unpatentable over Archibald et al (US 2003/0154101 A1) in view of Boesel (US 2007/0244793 A1), and further in view of Bright Planet.  

Regarding claim 87, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  The combination of Archibald and Boesel does not disclose wherein the Deep Web network address is non-indexed.  However, Bright Planet teaches wherein the Deep Web network address is non-indexed (Bright Planet: page 2 - not indexable or able to be queried  by conventional search engines).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Archibald and Boesel, in the method and system wherein the Deep Web network address is non-indexed, as taught by Bright Planet since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it allows content to be accessed only on direct request (Bright Planet: page 1).

Regarding claim 88, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  The combination of Archibald and Boesel does not disclose wherein the Deep Web network address is non-linked.  However, Bright Planet teaches wherein the Deep Web network address is non-linked (Bright Planet: page 1 - to be discovered the page must be static and linked to other pages.  Deep web pages do not exist until they are created dynamically (non-linked)).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Archibald and Boesel, in the method and system wherein the Deep Web network address is non-linked, as taught by Bright Planet since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it allows content to be accessed only on direct request (Bright Planet: page 1).

Regarding claim 89, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  The combination of Archibald and Boesel does not disclose wherein the Deep Web network address is uncrawlable.  However, Bright Planet teaches wherein the Deep Web network address is uncrawlable (Bright Planet: page 2 - not indexable or able to be queried  by conventional search engines).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Archibald and Boesel, in the method and system wherein the Deep Web network address is uncrawlable, as taught by Bright Planet since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it allows content to be accessed only on direct request (Bright Planet: page 1).

Regarding claim 94, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  The combination of Archibald and Boesel does not disclose wherein causing the display of the proposal includes displaying the proposal as a web page at the Deep Web network address.  However, Bright Planet teaches wherein causing the display of the proposal includes displaying the proposal as a web page at the Deep Web network address (Bright Planet: p0016 - the email alert includes a Uniform Resource Locator (URL), i.e. a specific website address indicating a location of the published budgetary quote).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Archibald and Boesel, in the method and system wherein causing the display of the proposal includes displaying the proposal as a web page at the Deep Web network address, as taught by Bright Planet since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it allows content to be accessed only on direct request (Bright Planet: page 1).




Claim 92 is rejected under 35 U.S.C. 103(a) as being unpatentable over Archibald et al (US 2003/0154101 A1) in view of Boesel (US 2007/0244793 A1), and further in view of Prabhakar et al (US 2009/0198662 A1).  

Regarding claim 92, Archibald and Boesel teach or suggest all the limitations of claim 54 as noted above.  The combination of Archibald and Boesel does not disclose wherein the Deep Web network address is generated by a JavaScript or other randomizing or pseudo-randomizing application.  However, Prabhakar teaches wherein the Deep Web network address is generated by a JavaScript or other randomizing or pseudo-randomizing application (Prabhakar: p0111 -  JavaScript content, which are written with browsers in mind, in order to access the dynamic web content behind the HTML forms and Java Scripts. Consequently, a basic crawler gets only the static content of the web, but fails to crawl dynamic content, also referred to as the " deep web" and the "invisible web").  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of Archibald and Boesel, in the method and system wherein the Deep Web network address is generated by a JavaScript or other randomizing or pseudo-randomizing application, as taught by Prabhakar since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would allow the user to request and retrieve information (Prabhakar: paragraph [0005]).  

Allowable Subject Matter
Claims 86 and 93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, the Examiner notes that when read as a whole, the claims would not have been obvious over the evidence obtained throughout prosecution.  Moreover, even assuming arguendo that such features are present in the prior art, the combination of elements as recited in would not have been obvious over the evidence at hand because any combination of the evidence at hand would only result from a substantial reconstruction of Applicant’s claims using improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625